DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 6, 7, and 18 are amended.  Claims 21-27 are newly added.   Claims 2, 4, and 5 are cancelled.  Claims 1, 3, and 6-27 are pending.

Response to Arguments
The objection to claim 18 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 103(a) rejection of independent claim 1 is withdrawn in view of the incorporation of the allowable subject matter from claim 5 and intervening claim 4.  

Allowable Subject Matter
Claims 1, 3, and 6-27 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record teaches or fairly suggests, in combination with all other limitations, a method of displaying respiratory data of a patient where a visualization of the patient’s respiratory status includes a differentiation between true and false SpO2 events as defined in the claim.
An updated search yielded the following reference:
Sherman et al. (US 2010/0292544) – page 12 discusses how low SpO2 is detected but does not include any supporting evaluation of MV, TV, or RR (pg. 12).  
Chua et al. (US 2013/0289366) – Figure 4 and paragraph [0106] are reproduced below:
“One physiologic response to low SpO2 level is a change in the respiratory rate of the person. When there is low oxygen level inside the blood, the peripheral chemoreceptors (carotid and aortic bodies) are activated which increases the rate of respiration. Hypoxic drive via the chemoreceptors increases the rate of respiration. A flow chart showing the respiratory response to decreased SpO2 level is as shown in FIG. 4.”  

    PNG
    media_image1.png
    389
    486
    media_image1.png
    Greyscale

At best, the above teachings discloses one physiologic response to low SpO2 is an increase in respiration rate.  While one might conclude the occurrence of both being an indicator of low SpO2, Chua et al. does not state that the combination of the two could be used to discern a true low SpO2 state and more importantly, Chua et al. do not disclose that the increased respiration that may accompany a low SpO2 must be an abnormal value.  An increase in respiration rate does not equate to an abnormal respiration state.  
Stocker (US 2016/0350488) – Figure 3A and paragraph [0056] are reproduced below:
“As can be seen in FIG. 3A the plots are generally arranged such that they do not overlap (i.e. cross each other) which shall be understood such that the respective parameters are in an uncritical range, i.e. the health condition of the patient is uncritical. The scale, baseline, position and range of the plots are selected accordingly. For instance, for the plot 35 for RR the scale, baseline, position and range are selected such that the plot 35 is the lowermost part in the timing diagram 30. Since the RR is normally in the range between 10 and 20, this range is located at the lowermost part of the timing diagram 30 and can not extend to upper regions of the timing diagram. For the neighboring plot 34 the SpO2 is normally in the range between 94% and 100%, which range is located accordingly so that the plot 34 does normally (i.e. for uncritical values of SpO2 and RR) not cross the plot 35. If the SpO2 dropped below approximately 93% or 94%, the plots 34 and 35 would cross (i.e. overlap) indicating a potentially critical health condition of the patient (because of a too low SpO2).”

    PNG
    media_image2.png
    562
    1017
    media_image2.png
    Greyscale

In the paragraph, normal ranges for SpO2 and RR are provided (above 93/94% and 10-20 breaths per minute).  Stoker states that when SpO2 trace drops below the normal range and simultaneously crosses the RR trace, this is indicative of a potentially critical health condition.  
Mathew et al. (US 2016/0120468) – Paragraph [0101] is reproduced below:
“In a first step 74, the heart rate and the breathing rate are assessed. When both parameters are increased, this can be due to dehydration or due to pulmonary problems. In order to obtain further information on the cause, tissue moisture and tissue color can be assessed (step 76). When the tissue portion has become dry and dark along with the elevated heart rate and breathing rate, this may indicate dehydration 78. The degree of dehydration may be evaluated using a scoring system as described with respect to FIG. 7. When, however, heart rate and breathing rate are elevated and SpO2 is low 80, this may indicate a pulmonary problem (a low SpO2 in combination with a normal heart rate and breathing rate is physiologically not possible). Two common types of pulmonary problems that lead to low SpO2 are pulmonary edema 82 and pulmonary infections 84 such as pneumonia. Since pulmonary infections are associated with a rise in body temperature and pulmonary edema is not, the body temperature 86 can be used to give an indication of the type of a (potential) pulmonary problem.”
The above guidance indicates that a low SpO2 and a breathing rate that is not normal (an elevated one) may indicate a pulmonary problem.  The “may indicate” language is not definite whereas the claim language indicates that it is a true SpO2 event (i.e. one that requires intervention) as claimed however.  It is uncertain to the Office that this would lead one of ordinary skill in the art at the time of the filing of the invention to the claimed invention.  In addition, there is no teaching or suggestion regarding observing the low SpO2 for a predefined period as part of the criteria.  This portion of Mathew et al. dealing with the combination of a 
Olbrich et al. (US 2004/0039295) – In [0071], Olbrich et al. state that, “-combining blood oximetry and spirometry data can indicate a problem of the central nervous system of a patient with low blood oxygen concentration and low respiratory rate.”  This reference, like some of the others, recognizes that a low blood oxygen saturation and a low respiratory rate may be indicative of a problem, but not necessarily definitive of a true SpO2 event.  Other references were identified that recognizes a both low blood oxygen and higher respiratory rates may be indicative of problems, but none teach using an abnormal respiratory rate to confirm SpO2 readings (Stroetz et al. US 2008/0287752). 
Watson et al. (US 2013/0127621) – discusses conditions that minimizes false alarms in SpO2 values.  The minimization occurs upon analysis of the SpO2 trends though rather than using accompanying respiratory parameters. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, and 6-27 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791